DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 05/24/2021 has been entered.
Claims 1, 8, and 15 have been amended.
Claims 1, 5-8, 12-15, and 19-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are moot in view of the amended claims, independent claims 1, 8, and 15 have been rejected by Garlapati in view of Dwrampudi as given below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garlapati et al. (U.S. Patent Application Publication No. US 2016/0162378 A1), hereinafter Garlapati in view of Dwarampudi et al. (U.S. Patent Application Publication No. US 2020/0183794 A1), hereinafter Dwarampudi.

With regard to Claim 1, Garlapati teaches a method for cloud-based disaster recovery, the method comprising:
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the workloads configured based on user information provided at the client machine ([0018] where “the entity may interface with the disaster recovery service through a GUI to specify the one or more resources that are to be replicated and redundantly stored within the alternative data region specified”. [0033]-[0035] and FIG. 3, FIG. 4 teach customers or clients of a “computing resource provider that may interact with the service to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider”. The several applications and services taught are interpreted as workloads and physical computing devices as servers. [0033] teaches interface used by the customer or client.);  
determining if the workloads are compliant with one or more objectives comprising a recovery point objective (RPO) and a recovery time objective (RTO) ([0018] discloses an entity using a GUI for setting up a disaster recovery (DR) scenario “to specify the RPO, RTO and alternative data region to be utilized in the event of a failure” as well as “the one or more resources that are to be replicated and redundantly stored within the alternative data region 
[0027] also teaches the customer specifying parameters to the disaster recovery service such as RPO and RTO for variety of services and resources, i.e., workloads that the customer relies on. [0029] teaches “the disaster recovery service may be configured to observe and coordinate the failover process to ensure that the services and resources are made available according to the particular customer-set parameters”, which is interpreted to mean that the DR process is tested to check if services will meet the parameters set such as the RPO and RTO.);
wherein determining if the workloads are compliant with the one or more objectives comprises comparing information relating to polling intervals, which are used to obtain backup sets for each of the servers, with the RPO (FIG. 5, [0052] teaches that if a customer specifies that the RPO is set to be 15 minutes, the DR service may coordinate with the various services utilized by the customer to maintain reproductions of the resources used by these services according to the RPO. This is interpreted to be the polling interval for the resources to make reproductions of the resources such as making backups at these intervals. 
FIG. 8 and [0064]-[0069] further explain this with process 800 that uses RPO given by the customer and the services and resources selected by the customer that will be supported by the disaster recovery service. [0066]- [0068] further teach the reproduction of resources, and [0069] teaches checking whether the RPO is satisfied for these reproduced resources, including “the management sub-system may be configured to compare the reproduced 
FIG. 10, [0075]-[0077] teaches another example where using GUIs shows in FIG. 5-7 a customer may setup DR scenario for reproductions of customer resources for failover and includes RPO to prevent impact to customer’s business. [0077] teaches that “Based at least in part on the parameters specified in the executable instructions and the specific resources selected by the customer for reproduction, the selected service may determine 1004 the one or more actions that may be required to reproduce the necessary resources….  if the customer provides a short RPO time period, …  may cause the selected service to reproduce the necessary resources numerous times over a period of time to ensure that the RPO time period is satisfied.” The Examiner submits that all these teach that RPO obtained from the customer is used to obtain the backups. Furthermore, FIG. 7, [0062] teaches a testing of the disaster recovery scenario in which a customer may test corresponding RPO for each resource reproduced.)
 and comparing the RTO with a time required to restore the servers (Previously cited paras [0018]-[0019] disclose that a DR scenario is set up where parameters such as RTO, the resources to be replicated and redundantly stored in alternative data region to be utilized in the event of a failure are given via a GUI, and after the scenario has been created, the scenario may be tested and relevant metrics tracked to verify that failover has been performed successfully according to the entity specifications for the scenario. [0061] further teaches GUI 700 which displays relevant failover metrics after testing a DR scenario. [0062] teaches, “Additionally, once the test is complete, the testing status window 706 may display the amount of time that was using a previously stored backup ([0017] teaches, “executable instructions may cause the various services to perform an initial replication of the computing resources used by the customer and, at a later time, update the replication process such that, in the event of a data region failure, the failover process may be able to occur in accordance with the RPO and RTO.” Examiner interprets the computing resources that were replicated initially to include previously stored backups. [0020] teaches the DR service is operated and maintained in a region apart from the original region and that the entity resources are replicated and transferred to an alternative data region. This is further explained in [0030] - [0032] with FIG. 2, including the teaching in [0031] that “one or more replicas of the customer’s resources” may be present in multiple data zones 206 within data regions 204. [0047] and FIG. 4 teach obtaining a snapshot of an existing virtual machine instance for a computing system service that is transmitted to an alternative data region. [0052] also teaches multiple backups of customer resources, “continuously maintain reproductions of these resources”, according to a certain RPO. All these are interpreted to teach previously stored backups.);
Garlapati does not explicitly teach, however Dwarampudi teaches using a previously stored backup successfully used in restoring the servers (Dwarampudi teaches storage managers and a report server that evaluate whether backup operations and restore operations meet their recovery point objectives (RPO) and recovery time objectives (RTO). FIG. 5, [0304]-[0318] teaches storage manager 340 with Backup and Restore queries BU/R 542, administered RTO 549, and the Report Server 370 with RTO Analysis unit 590 and RTO Readiness Reporting 
FIG. 8, block 802, [0349] teaches storage manager 340 stores configurations for clients, network, backup components (e.g., data agents 142, media agents 144), and the RTO objective to management database 346. [0350] block 804 teaches storage manager 340 manages any number of backup jobs, e.g., jobs that generate secondary and tertiary copies 116. [0351] At block 806, storage manager 340 manages any number of restore operations that recover backed up data from secondary storage and set it up as primary data 112. This teaches that the backups have been successfully restored before. Furthermore, [0352] block 808 teaches storage manager 340 stores pre-defined queries ("report queries") e.g. BU/R 542 of FIG. 5. [0353] At block 810 storage manager 340 runs the report queries against management database 346, which are then transmitted to the report server for further processing including in block 822 to generate the RTO readiness report.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garlapati to incorporate the teachings of Dwarampudi and perform an RTO analysis for client data with backup and RTO data from prior 
Garlapati further teaches if the configured workloads are compliant with the one or more objectives, merging the workloads for creating a declaration comprising generated steps to which the servers are added ([0018] “Other parameters for a disaster recovery scenario include various parameters specifying various relationships (e.g., resource dependencies) among resources so that such relationships are preserved in the case of failover”; [0029] also teaches the DR service configured to ensure that “the services and resources are made available according to the particular customer-set parameters and according to the dependencies among the services and resources”, where the dependencies among the services and resources are interpreted as the steps; [0027] also teaches the same as resources provided by one service may rely on other services and customer may specify a number of services and resources that should be included in the failover scenario, which is considered the declaration);  and
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers ([0029] teaches failure that may cause initiation of failover process to restore customer access to services and resources included in the failover scenario. [0070] teaches the DR service performed upon failure.).


With regard to Claim 8, the nontransitory computer readable storage medium of Claim 8 performs the same steps as the method of Claim 1, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati in view of Dwarampudi. Garlapati further teaches nontransitory computer readable storage medium in [0088]-[0090], [0095]. 

With regard to Claim 15, the cloud-based server of a cloud-based computing platform of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati in view of Dwarampudi.
With regard to Claim 15, the cloud-based server of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati. Garlapati further teaches a processor ([0083]) and a memory coupled to the processor ([0083]) and having stored thereon instructions that when executed by the processor configure the cloud-based server ([0081]-[0083]) to perform the method of Claim 1.

With regard to Claim 5, Garlapati in view of Dwarampudi teaches the method of claim 1, wherein if the configured workloads are non-compliant with the one or more objectives, further comprising marking the workloads as non- compliant (Dwarampudi: FIG. 3, [0288]-[0297] teaches a system with primary data, secondary copies for evaluation and reporting of 

With regard to Claim 6, Garlapati in view of Dwarampudi teaches the method of claim 5, wherein if the configured workloads are non-compliant with the one or more objectives, further comprising sending an alert to a user (Dwarampudi: [0331], FIG. 6, Step 628 teaches generating the RPO readiness report for any reportable entity and transmitting it to the console 371 to the user.). 

With regard to Claim 7, Garlapati in view of Dwarampudi teaches the method of claim 6, wherein sending the alert to the user comprises sending one of an email, a text, or a graphical user interface to the user (Dwarampudi: [0331], FIG. 6, Step 628 teaches generating 

With regard to Claim 12, the nontransitory computer readable storage medium of Claim 12 performs the same steps as the method of Claim 5, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 13, the nontransitory computer readable storage medium of Claim 13 performs the same steps as the method of Claim 6, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 14, the nontransitory computer readable storage medium of Claim 14 performs the same steps as the method of Claim 7, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 19, the cloud-based server of Claim 19 performs the same steps as the method of Claim 5, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 20, the cloud-based server of Claim 20 performs the same steps as the method of Claims 6 and 7, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claims 6 and 7 by the teachings of Garlapati in view of Dwarampudi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                           
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114